MORROW, Presiding Judge.
The conviction is for unlawfully driving an automobile while intoxicated; penalty assessed at a fine of $50, and the driving privilege suspended for one year.
The record is before us without statement of facts or bills of exception. In the absence of the facts, we are unable to appraise the complaint of the refusal of the court to continue the case.
Perceiving no fault in the proceedings which would justify this court in disturbing the judgment, it is therefore affirmed.